     Case 1:20-cv-03549-JPB-CMS Document 1 Filed 08/28/20 Page 1 of 13




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

Stacey French,                              )
                                            )
       Plaintiff,                           )       Civil Action File No.:
                                            )
v.                                          )
                                            )
Vance and Huffman, LLC,                     )       COMPLAINT WITH
                                            )      JURY TRIAL DEMAND
       Defendant.                           )
                                            )

                           PRELIMINARY STATEMENT

      This action for damages is based upon the Defendant’s overt and intentional,

unlawful conduct in the furtherance of its efforts to collect a consumer debt. The

Defendant’s conduct is in violation of the Fair Debt Collection Practices Act

(FDCPA), 15 U.S.C. 1692 et seq. and for violations of the Georgia Fair Business

Practices Act (GFBPA), O.C.G.A. 10-1-390 et seq.

                                       PARTIES

      1.     Plaintiff, Stacey French, is a natural person who resides in Gwinnett

County, Georgia.

      2.     Defendant, Vance and Huffman, LLC, is a limited liability company

formed under the laws of the State of Virginia and not registered to do business in


                                        1
      Case 1:20-cv-03549-JPB-CMS Document 1 Filed 08/28/20 Page 2 of 13




Georgia. Defendant may be served with process via its registered agent, V and H

Portfolio, Inc., at 55 Monette Parkway, Suite 101, Smithfield, VA 23430.

                              JURISDICTION AND VENUE

      3.     This Court has federal question jurisdiction over Plaintiff’s Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., claims pursuant to

28 U.S.C. § 1331 and 15 U.S.C. § 1692k(d). This Court has supplemental

jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367.

      4.     This Court has personal jurisdiction over Defendant because, inter alia,

Defendants frequently and routinely conducts business in the State of Georgia,

including the conduct complained of herein.

      5.     Pursuant to 28 U.S.C. § 1391, venue is proper in the Northern District

of Georgia because a substantial part of the events or omissions giving rise to the

claims occurred in this district.

      6.     Pursuant to LR 3.1B(3), venue is proper in the Atlanta Division because

the events occurred in Gwinnett County which is in the Atlanta Division.

                            FACTUAL ALLEGATIONS

      7.     Plaintiff is allegedly obligated to pay a consumer debt arising out of a

furniture rental in 2013 and is therefore, a “consumer”, as that term is defined by 15

U.S.C. § 1692a(3).

                                          2
      Case 1:20-cv-03549-JPB-CMS Document 1 Filed 08/28/20 Page 3 of 13




       8.      Defendant is a collection agency specializing in the collection of

consumer debt.

       9.      Defendant uses interstate commerce and/or mail in its business in the

collection of consumer debts.

       10.     Defendant manages, and collects upon, thousands of consumer debt

accounts annually.

       11.     Defendant is, therefore, a “debt collector” as that term is defined by 15

U.S.C. § 1692a(6).

       12.     Defendant had placed negative account information on Plaintiff’s credit

report.

       13.     In August of 2020, Plaintiff called Defendant in response to the credit

reporting information.

       14.     When Plaintiff identified herself on the phone call, the Defendant’s

representative told Plaintiff the account was for a furniture rental in 2013.

       15.     During the course of the call, Defendant offered settlement amount on

the account.

       16.     Defendant never informed Plaintiff during the phone call that the

account was past the statute of limitations and no legal action could be taken against

Plaintiff.

                                            3
      Case 1:20-cv-03549-JPB-CMS Document 1 Filed 08/28/20 Page 4 of 13




      17.    Defendant never informed the Plaintiff that making a payment on the

debts for which the statute of limitations had run could renew the statute of

limitations for those debts.

      18.    The accounts reported by the Defendant and in collection are consumer

accounts thus an open account subject to a statute of limitations of four years per

O.C.G.A. § 9-3-25.

      19.    Defendant repeatedly solicited monthly payments from Plaintiff on a

debt that was past the applicable statute of limitations without informing Plaintiff

that making payments on the debt would restart the statute of limitations.

      20.    Making a payment on the debt would renew the statute of limitations in

Georgia. SKC, Inc. v. eMag Sols., LLC, 326 Ga. App. 798, 755 S.E.2d 298 (2014);

Malak v. Unifund CCR, LLC, 343 Ga. App. 314, 318, 807 S.E.2d 80, 83 (2017)

      21.    Plaintiff was misled by Defendant’s deceptive statements about making

payments.

      22.    Defendant’s conduct contained communications which were false,

misleading, and deceptive in connection with the collection of a debt.

      23.    Plaintiff took time to seek legal counsel about the statements made by

Defendant in connection with the collection of a debt.




                                         4
      Case 1:20-cv-03549-JPB-CMS Document 1 Filed 08/28/20 Page 5 of 13




       24.     Also during the call, Plaintiff asked Defendant how long the accounts

would stay on her credit report.

       25.     Defendant told Plaintiff that it depended on which state she was in and

Defendant would update the account when it was paid in full.

       26.     Credit reporting by the Defendant is governed by the Fair Credit

Reporting Act, 15 U.S.C. § 1681 et seq. (the FCRA).

       27.      The FCRA mandates that consumer credit information may be

reported for only seven (7) years from the date of first delinquency. 15 U.S.C. §

1681c(a)(4).

       28.     Defendant’s statement that the state law determined how long the

information would stay on Plaintiff’s credit report and that Plaintiff would have to

pay the full balance of the account for the account to be deleted from Plaintiff’s

credit report was a false, deceptive, and misleading communication which implied

that the account would stay longer than the seven years allowed by the FCRA.

       29.     Defendant’s statement was a threat to report credit information longer

than the seven years allowed by the FCRA.

       30.     Plaintiff suffered anxiety and worry that the debt would stay on her

credit report until she paid it off.

                                 INJURIES-IN-FACT

                                           5
     Case 1:20-cv-03549-JPB-CMS Document 1 Filed 08/28/20 Page 6 of 13




      31.    The FDCPA provides consumers with “statutorily-created rights to be

free from ‘being subjected to false, deceptive, unfair, or unconscionable means to

collect a debt.’” McCamis v. Servis One, Inc., No. 8:16-CV-1130-T-30AEP, 2016

U.S. Dist. LEXIS 99492 (M.D. Fla. July 29, 2016); Church v. Accretive Health, Inc.,

654 Fed. Appx. 990, 2016 U.S. App. LEXIS 12414, 2016 WL 3611543 (11th Cir.

2016).

      32.    An injury-in-fact sufficient to satisfy Article III standing requirements

“may exist solely by virtue of statutes creating legal rights, the invasion of which

creates standing.” Church, at 993, quoting Havens Realty Corp. v. Coleman, 455

U.S. 363, 373, 102 S. Ct. 1114, 71 L. Ed. 2d 214 (1982).

      33.    Violation of statutory rights are not a “hypothetical or uncertain” injury,

but one “that Congress has elevated to the status of a legally cognizable injury

through the FDCPA.” McCamis, at 4, citing Church, at 3.

      34.    Defendant is subjecting Plaintiff to false, deceptive, unfair, and

unconscionable means to collect the debt.

      35.    Defendants acts and omissions caused particularized harm to the

Plaintiff in that she was suffered worry and anxiety and took time to discuss her debt

with counsel in response to the false statements.




                                          6
       Case 1:20-cv-03549-JPB-CMS Document 1 Filed 08/28/20 Page 7 of 13




       36.   Accordingly, through the suffering of actual damages and a violation

of Plaintiffs’ statutorily created rights under the FDCPA, Plaintiffs have suffered an

injury-in-fact sufficient to establish Article III standing

                                     DAMAGES

       37.   As a result of the Defendant’s actions and/or omissions, Plaintiff has

suffered actual damages, including but not limited to the following:

       a.)   Being subjected to false, deceptive, unfair, and unconscionable debt

collection practices;

       b.)   Uncompensated time expended away from work and/or activities of

daily living, to confer with counsel regarding the Defendant's collection efforts;

and,

       c.)   Anxiety and worry due to concerns about how long this debt would

stay on her credit report.

                               CAUSES OF ACTION

                                       COUNT I

  VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

                               15 U.S.C. § 1692 et seq.

       38.   Plaintiff incorporates by reference paragraphs 1 through 37 as though

fully stated herein.

                                            7
     Case 1:20-cv-03549-JPB-CMS Document 1 Filed 08/28/20 Page 8 of 13




Violations of 15 U.SC. § 1692e and its subparts

      39.    15 U.S.C. §•1692e specifically prohibits the use of any false, deceptive,

or misleading representations or means in connection with the collection of any debt.

      40.    The use of “or” in § 1692e means a representation violates the FDCPA

if it is false or deceptive or misleading. Bourff v. Rubin Lublin, LLC, 674 F.3d 1238,

1241 (11th Cir. 2012).

      41.    The standard in determining the nature of any such representation is

that of the “least sophisticated consumer.” Its purpose is to protect "naive

consumers" with a minimal understanding of personal finance and debt

collection. LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1194 (11th Cir. 2010).

      42.    Moreover, the least sophisticated consumer is not to be held to the same

standard as a reasonably prudent consumer. The least sophisticated consumer,

though not unreasonable, is "ignorant" and "unthinking," "gullible," and of "below-

average sophistication or intelligence," Pinson v. JPMorgan Chase Bank, Nat'l

Ass'n, No. 16-17107, 2019 U.S. App. LEXIS 33662, at 12-13 (11th Cir. Nov. 12,

2019), quoting Clomon v. Jackson, 988 F.2d 1314, 1318 (2d Cir. 1993)

      43.    A false representation in connection with the collection of a debt is

sufficient to violate the FDCPA, even if it is not alleged or proven to be misleading

or deceptive.

                                          8
     Case 1:20-cv-03549-JPB-CMS Document 1 Filed 08/28/20 Page 9 of 13




      44.    Defendant’s statement that how long the account would stay on

Plaintiff’s credit report depended on state law was a false, deceptive, and misleading

communication made attempting to collect a debt.

      45.    Defendant’s statements were misleading about how long the account

could stay on Plaintiff’s credit report was also a threat to leave the account on

Plaintiff’s credit report for longer than such period as allowed by law.

      46.    Defendant’s attempts to solicit payments on a debt outside the statute

of limitations without informing Plaintiff that her payment would renew the statute

of limitations was deceptive and misleading.

      47.    Defendant’s communications were in violation of 15 U.S.C. §§ 1692e,

e(2)(A), e(5), e(8), and e(10) among others.

      48.    As a result of Defendant’s violations of the FDCPA, Defendant is liable

to Plaintiffs for actual damages as described herein, statutory damages in the amount

of $1,000.00, costs of this action and reasonable attorney’s fees as determined by the

Court as mandated by 15 U.S.C. § 1692k.

                                     COUNT II

  VIOLATIONS OF THE GEORGIA FAIR BUSINESS PRACTICES ACT

                           O.C.G.A. § 10-1-390, et seq.




                                          9
     Case 1:20-cv-03549-JPB-CMS Document 1 Filed 08/28/20 Page 10 of 13




      49.    Plaintiff incorporates by reference paragraphs 1 through 48 as though

fully stated herein.

      50.    O.C.G.A. § 10-1-390 et seq. is commonly known as the "Fair Business

Practices Act of 1975" (the “GFBPA”).

      51.    The purpose of the GFBPA, is to protect consumers from unfair and/or

deceptive practices in the conduct of any trade or commerce in part or wholly in the

state. O.C.G.A. § 10-1-391.

      52.    O.C.G.A. § 10-1-391 directs that the GFPBA is to be interpreted and

applied liberally and in harmony with the Federal Trade Commission Act, 15 U.S.C.

§ 45(a)(1), which implements the FDCPA.

      53.    O.C.G.A. § 10-1-393(a) of the GFBPA broadly prohibits unfair and/or

deceptive business practices.

      54.    Defendant intentionally engaged in unfair and deceptive business

practices, as set forth herein, in an effort to collect a consumer debt.

      55.    Defendant’s conduct has implications for the consuming public in

general.

      56.    Defendant’s conduct negatively impacts the consumer marketplace.

      57.    Collecting a debt incurred during a consumer transaction could harm

the general consuming public if conducted via deceptive acts or practices and clearly

                                          10
     Case 1:20-cv-03549-JPB-CMS Document 1 Filed 08/28/20 Page 11 of 13




falls within the parameters of the GFBPA. Thus, a violation of the FDCPA

constitutes a violation of the GFBPA. See 1st Nationwide Collection Agency, Inc. v.

Werner, 288 Ga. App. 457, 459 (2007).

      58.      Upon information and belief, Defendant does not maintain a place of

business in Georgia and has no assets in Georgia, thus relieving Plaintiffs of the

Notice and Demand requirements of O.C.G.A. § 10-1-399(b).

      59.      As a result of Defendant’s violations of O.C.G.A. § 10-1-393(a),

Plaintiff is entitled to recover general damages pursuant to O.C.G.A. § 10-1-399(a).

      60.      As a result of Defendant’s intentional violations of O.C.G.A. § 10-1-

393(a), Plaintiff is entitled to recover exemplary damages pursuant to O.C.G.A. §

10-1-399(a).

      61.      As a result of Defendant’s intentional violations of O.C.G.A. § 10-1-

393(a), Plaintiff is entitled to recover treble damages pursuant to O.C.G.A. § 10-1-

399(c).

      62.      Plaintiff is entitled to recover reasonable attorney’s fees and expenses

of litigation pursuant to O.C.G.A. § 10-1-399(d).

                                       TRIAL BY JURY

      63.      Plaintiff is entitled to and hereby requests a trial by jury.




                                            11
       Case 1:20-cv-03549-JPB-CMS Document 1 Filed 08/28/20 Page 12 of 13




        WHEREFORE, Plaintiff prays that judgment be entered against Defendant

for:

a.)     Plaintiff’s actual damages;

b.)     Statutory damages pursuant to 15 U.S.C. § 1692k;

c.)     Reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1692k

d.)     General, exemplary, and treble damages pursuant to O.C.G.A. § 10-1-399(a)

        & (c);

e.)     Reasonable attorney’s fees and costs pursuant to O.C.G.A. § 10-1-399(d);

        and

f.)     Such other and further relief as may be just and proper.

        Respectfully submitted this 27th day of August, 2020.


                                       BERRY & ASSOCIATES
                                        /s/ Matthew T. Berry
                                        Matthew T. Berry
                                        Georgia Bar No.: 055663
                                        matt@mattberry.com
                                        2751 Buford Highway, Suite 600
                                        Atlanta, GA 30324
                                        Ph. (404) 235-3300
                                        Fax (404) 235-3333

                                        /s/ Chris Armor
                                        Christopher N. Armor
                                        Georgia Bar No. 614061
                                        P.O. Box 451328
                                        Atlanta, GA 31145
                                          12
Case 1:20-cv-03549-JPB-CMS Document 1 Filed 08/28/20 Page 13 of 13




                              Phone 470-990-2568
                              Fax 404-592-6102
                              chris.armor@armorlaw.com
                              Plaintiff’s Attorneys




                               13
